DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 has been considered by the examiner.

Examiner’s Statement of Reasons for Allowance
Claims 21-26 and 31-42 are allowed. The following is an examiner’s statement of reasons for allowance:

Applicants amendments to claim 36 overcomes the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection set forth in the Office Action dated 11/17/2020 and the claims were previously indicated as allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The closest prior art of record - Pursell et al. (US Patent Publication No. 2012/0017659 A1) is directed to a fertilizer granule comprising a core particle [Abstract] and a first nitrogen containing fertilizer composition coating the core particle (e.g. melted urea) [Abstract], the core particle having an outer surface [Abstract] and comprising one or more fertilizer additives [Paragraph 0025], one or more binders [Paragraph 0029], a viscoelasticity agent (e.g. methyl cellulose) [Paragraph 0029] comprising 

Makin et al. describes a fertilizer capsule comprising a core in the form of a small compact particle (e.g. granule), wherein the granule comprises fertilizer additives (e.g. ammonium nitrogen), a binder [Paragraph 0017], a solid, waxy compound (NBTPT) [Paragraph 0044] and a nitrification inhibitor (DCD) [Paragraph 0047], and optional pH buffering agents (e.g. sodium bicarbonate) [Paragraph 0036], wherein the core particles comprise a binder in an amount of about 30 wt. %to 70 wt. % [Paragraphs0016 - 0021].

Iwig et al. disclose a fertilizer core composition comprising a binder. The binder an include flour and/or plaster of Paris [Paragraph 0030].

The prior art references do not teach or render obvious all the cumulative limitations of independent claim 21 and independent claim 24 with particular attention to a fertilizer core particle comprising the specified amounts of pH buffering agent and types of binders (Plaster of Paris, wheat flour) and fertilizer additives (NBPT, DCD).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         March 1, 2021